        Case 1:18-cr-00258-BLW Document 939 Filed 06/09/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:18-cr-00258-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER RE
                                              CONFIDENTIAL HUMAN
  PAVEL BABICHENKO,                           SOURCE
  GENNADY BABITCHENKO,
  PIOTR BABICHENKO,
  TIMOFEY BABICHENKO,
  KRISTINA BABICHENKO,
  NATALYA BABICHENKO,
  DAVID BABICHENKO,
  ANNA IYERUSALIMETS, and
  MIKHAIL IYERUSALIMETS,

        Defendants.



                                INTRODUCTION

      Before the Court is Defendants’ Motion in Limine Regarding Confidential

Human Source (Dkt. 810). The Court will deny this motion as it prefers to address

defendants’ various objections to this anticipated testimony during trial.

                                 BACKGROUND

      Defendants are charged with three conspiracies: (1) conspiracy to commit

wire fraud, (2) conspiracy to traffic in counterfeit goods, and (3) conspiracy to



MEMORANDUM DECISION & ORDER - 1
       Case 1:18-cr-00258-BLW Document 939 Filed 06/09/21 Page 2 of 7




launder money. They are also charged with individual counts of wire fraud, mail

fraud, trafficking in counterfeit goods, and money laundering. At trial, the

government intends to call a Confidential Human Source (CHS). The defense

reports that the CHS met with law enforcement in April 2016 and made various

statements, including these:

      (1)    He sold counterfeit phones for Paul Babichenko at a warehouse
             on Bridger Street in Boise.

      (2)    Defendant Artur Pupko sold phones online for Paul Babichenko
             and others.

      (3)    Employees sold phones in their own names to hide profits
             associated with Babichenko’s name and the Bridger Street
             address.

      (4)    The Babichenkos, David Bibikov and Artur Pupko “tend to
             fraudulently claim a very small profit margin and write off the
             remaining money as a business expense for tax evasion/fraud
             purposes.”

      (5)    He believed the Babichenkos and Bibikov used Angelica
             Pupko’s bank account to funnel money through other accounts
             to avoid paying taxes, and, further, that after the money was
             transferred through different accounts, it was transferred to a
             nonprofit – the Morningstar Church – to avoid paying taxes.

Defendants say the CHS should not be allowed to testify that any of the products

they sold were “counterfeit,” or that defendants’ conduct constituted “money

laundering” or “tax evasion.” They also seek an order “limiting” the CHS from

speculating about the Defendants’ or their employees’ motives. Dkt. 810, at 2.



MEMORANDUM DECISION & ORDER - 2
        Case 1:18-cr-00258-BLW Document 939 Filed 06/09/21 Page 3 of 7




                    THE GOVERNING LEGAL STANDARD

       “Motions in limine are well-established devices that streamline trials and

settle evidentiary disputes in advance, so that trials are not interrupted mid-course

for the consideration of lengthy and complex evidentiary issues.” United States v.

Tokash, 282 F.3d 962, 968 (7th Cir. 2002). Still, though, a motion in limine should

not be used to resolve factual disputes or weigh evidence. C&E Servs., Inc., v.

Ashland Inc., 539 F. Supp. 2d 316, 323 (D.D.C. 2008). Rather, unless the proffered

evidence is clearly inadmissible for any purpose, evidentiary rulings should be

deferred until trial so that questions of foundation, relevancy and potential

prejudice may be resolved in proper context. Further, rulings on motions in limine

are provisional and, therefore, “not binding on the trial judge [who] may always

change his mind during the course of a trial.” Ohler v. United States, 529 U.S. 753,

758 n.3 (2000). Accordingly, at trial, the court will entertain objections on

individual proffers as they arise at trial, even though the proffer falls within the

scope of a denied motion in limine. See Luce v. United States, 469 U.S. 38, 41

(1984) (“Indeed, even if nothing unexpected happens at trial, the district judge is

free, in the exercise of sound judicial discretion, to alter a previous in limine

ruling.”).

                                    DISCUSSION

       The Court will deny the motion to exclude certain aspects of the CHS’s


MEMORANDUM DECISION & ORDER - 3
           Case 1:18-cr-00258-BLW Document 939 Filed 06/09/21 Page 4 of 7




anticipated testimony. The Court will rule on these objections as they arise during

trial, but will offer some preliminary analysis here, so that the parties are generally

aware of how the Court intends to approach these issues at trial.1

1. Anticipated CHS Opinion Testimony About Sales of Counterfeit Goods,
   Tax Evasion, and Money Laundering

       Defendants argue that the CHS should not be permitted to testify that their

conduct constituted “money laundering” or “tax evasion” or that any of the goods

sold were “counterfeit.” They say such testimony is: (1) irrelevant under Rule 401

and 402; (2) substantially more prejudicial than probative under Rule 403; (3)

improper opinion testimony under Rule 701(c); and (4) impermissible vouching.

Defendants’ central concern is that the CHS will offer up improper opinion

testimony. See Dkt. 810, at 5. The logical starting point is thus Federal Rule of

Evidence 701.

       Under Rule 701, a lay witness may offer opinions that are “(a) rationally

based on the witness’s perception; (b) helpful to clearly understanding the

witness’s testimony or to determining a fact in issue; and (c) not based on

scientific, technical, or other specialized knowledge within the scope of Rule 702.”




       1
         In this decision, the Court focuses mainly on Rule 701. The Court will address the
objections based on relevance, prejudice, and vouching at trial.



MEMORANDUM DECISION & ORDER - 4
        Case 1:18-cr-00258-BLW Document 939 Filed 06/09/21 Page 5 of 7




Fed. R. Evid. 701. “Rule 701(a) contains a personal knowledge requirement.”

United States v. Lopez, 762 F.3d 852, 864 (9th Cir. 2014). The general idea is that

a lay witness may offer opinion testimony if that testimony “results from a process

of reasoning familiar in everyday life” as opposed to “a process of reasoning which

can be mastered only by specialists in the field.”” Fed. R. Evid. 701, advisory

committee’s note to 2000 amend. (quoting State v. Brown, 836 S.W.2d 530, 549

(Tenn. 1992)). In particular, Rule 701(c), which prohibits testimony from a lay

witness that is “based on scientific, technical, or other specialized knowledge,” is

intended “to eliminate the risk that the reliability requirements set forth in Rule 702

will be evaded through the simple expedient of proffering an expert in lay witness

clothing.” Fed. R. Evid. 701 advisory committee's note to 2000 amend; United

States v. Rigas, 490 F.3d at 208 (2d Cir. 2007) (citations omitted).

      Here, without the context of a trial record, the Court agrees with defendants’

position that opinion testimony about the counterfeit goods, money laundering, and

tax evasion should be left to the experts. Still, though, at this stage, the Court is not

willing to issue a blanket prohibition against opinion testimony from the CHS. The

Court has not yet heard the CHS’s testimony and is thus unaware of the full extent

of the CHS’s knowledge and experiences. See generally Rigas, 490 F.3d at 224

(concluding that the district court did not err by allowing a lay witness with

personal knowledge of a company’s books and records to offer opinion testimony


MEMORANDUM DECISION & ORDER - 5
        Case 1:18-cr-00258-BLW Document 939 Filed 06/09/21 Page 6 of 7




regarding the effect of a debt reclassification).

2.    Motives and Mental State

      Defendants ask the Court to preclude the CHS from testifying about the

motives or mental state of any defendant, witness, or employee. This matter is

more appropriately dealt with as it comes up in trial. The defendants’ motion will

therefore be denied. Still, though, here is the general rule that will guide the Court

during trial: While expert witnesses are prohibited from testifying as to the mental

state of a criminal defendant, “there is no theoretical prohibition against allowing

lay witnesses to give opinions as to the mental states of others.” United States v.

Rea, 958 F.2d 1206, 1215 (2d Cir. 1992) (emphasis added). However, “the purpose

of the foundation requirements of the federal rules governing opinion evidence is

to ensure that such testimony does not so usurp the fact-finding function of the

jury.” United States v. Garcia, 413 F.3d at 211-12 (2d Cir. 2005). The Court is

somewhat skeptical as to how a lay opinion as to a Defendant’s state of mind can

be offered without invading the jury’s province to determine such issues in a

criminal proceeding. Therefore, the Government should avoid inviting the

witnesses to instruct the jury regarding their conclusion as to the Defendants’ state

of mind.

      In accordance with the legal principles discussed above, the Government

may seek to introduce such lay opinion testimony on a witness-by-witness and


MEMORANDUM DECISION & ORDER - 6
       Case 1:18-cr-00258-BLW Document 939 Filed 06/09/21 Page 7 of 7




conversation-by-conversation basis during trial, at which point the Court,

sufficiently informed, will be in a position to assess whether the Government has

satisfied the foundational requirements of Federal Rule of Evidence 701.

                                     ORDER

       IT IS ORDERED THAT Defendants’ Motion in Limine Regarding

Confidential Human Source (Dkt. 810) is DENIED.

                                             DATED: June 9, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 7
